Citation Nr: 0635620	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-29 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to December 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran had a hearing before the Board in June 
2006, and the transcript is of record.

The Board notes that the veteran originally initiated an 
appeal as to entitlement to service connection for a left 
knee disability and entitlement to an increased rating for a 
right knee disability. The veteran, however, only perfected 
his appeal as to the left knee issue and, therefore, the 
increased rating issue for the right knee disability is 
considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his current left knee disability is 
a result of in-service basic training and pushing his body 
beyond its limits.  His service medical records reflect that 
he sought treatment on at least one occasion, in November 
1997, for bilateral knee pain. 

Since service, the veteran has complained of left knee pain 
and his VA medical records reflect very diverse diagnoses, to 
include degenerative joint disease, chodromalacia and 
patellofemoral pain syndrome. The most recent VA examination, 
from December 2002, diagnosed the veteran with "subjective 
history of chronic pain in bilateral knees . . . and nil-mild 
functional impairment," but did not comment on whether this 
history of pain is related to service. 

To the extent the veteran has a current left knee disability, 
he has never been afforded a VA examination to determine if 
his current disability is related to his in-service 
complaints and treatment.  The pre- and post- service medical 
records are not dispositive, but they are enough to raise the 
possibility that the claimed condition could be related to 
his in-service treatment. See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  Therefore, a VA examination is indicated.

Finally, the RO should also take this opportunity to obtain 
recent VA outpatient treatment records from September 2002 to 
the present. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for left knee treatment from the VA Medical 
Center in Montgomery, Alabama from 
September 2002 to the present. All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After obtaining the above records, to 
the extent available, schedule the veteran 
for an orthopedic examination for the 
claimed condition of a left knee 
disability to determine the extent and 
likely etiology of any left knee 
condition(s) found, specifically 
addressing whether the veteran's condition 
is due to any incident of service. The 
claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


